Title: To James Madison from Thomas Jefferson, 10 December 1824
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Dec. 10. 24.
        
        I send you the sequel of Gilmer’s letters recd. since my last to you. Torrey you will see does not accept. I had before recd. from the Secy. at War the inclosed letter to him from mr. Emmet the father recommending his son Doctr. John Patton Emmet, for Professor of Chemistry. Considering that branch as expected by Doctr. Dunglison I had given an answer that the place was filled. But learning now that we are free & observing that our groupe of articles for that Professorship are exactly of botany, zoology, mineralogy, geology, chemistry & rural economy, and Gilmer’s acct. of his qualificns. in all these except the last which however is involved in chemistry partly his age and being a foreigner are objections, but overweighed by higher considns. I doubt if we can make a better choice, and if you approve it I will write to him that subseq. informn. enables me to say that that Professorship is still open to our appmt and that I will propose him to the Visitors, but that being but 1. of 7. I can engage only for myself. This may prevent his engaging elsewhere. …   of the 8. Professors.
        I like your suggestion of George Tucker for the Ethical chair better than either of my own, and my enquiries since it’s receipt result in a highly favble acct of his character and temper. Of his talents I judge from his Essay on Taste, morals and national policy. I imagine mr. Cabell’s connection & knolege of him will have impressed him favbly. also, and if you are satisfied and will say so, I will write to him, in my own name only, to know if he would accept, should our colleagues concur. Altho’ not a native he is considered as thoroughly a Virginian and of high standing. We must soon have a meeting to make these appmnts., and I presume that within a week after I write, we might hear from him but I shall not write either to him or Emmet until I hear from you. B. M. Carter (of the Shirley family) now in London has made us a donation of 341. vols., the half at least of which are acceptible, and many of them were already placed in our own catalogue. Affectionately yours
        
          Th: J.
        
      